DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2020/0227801) in view of van Schalkwijk US Patent 7,227,336).

Kumar was cited on the Information Disclosure Statement received February 17, 2022.

As for claims 1-8, and 11-14, Kumar discloses the invention substantially as claimed, including:
1. A method of charging a lithium-ion battery, the battery having a cooling system, comprising: 
determining a battery temperature profile, representing desired temperatures of the battery during charging [abstract; paragraphs 0003, 0032-0034]; 
delivering a pulse-width modulated cooling control signal to the cooling system [abstract]; 
4. A control system for charging a lithium-ion battery, the battery having a cooling system, and comprising: 
memory for storing desired temperature values representing desired temperatures of the battery during charging [see as cited in claim 1]; and 
using a cooling system controller to receive the battery heat values, to generate a pulse width modulated (PWM) cooling system command based on the battery heat values, and to deliver the PWM cooling system command to the cooling system [see as cited in claim 1].  
11. A method of charging a lithium-ion battery, the battery having a cooling system, comprising: 
determining desired temperature values from a range of desired temperatures of the battery during charging [see as cited in claim 1]; 
claims 1, 4, 11] measuring heat value from the battery [paragraph 0031]; and 
using a cooling system controller to receive the heat value or heat error values based on the heat values, to generate a pulse width modulated (PWM) cooling system command based on the heat values or the heat error values, and to deliver the PWM cooling system command to the cooling system see as cited in claim 1].  

Kumar does not specifically disclose:
delivering a pulse-width modulated charge current to the battery; 
adjusting one or more of the following during charging such that the desired temperature profile is maintained: 
amplitude of charge current, duty cycle of charge current, phase between charge current and cooling control signal, amplitude of cooling control signal, and 
duty cycle of cooling control signal.  
[claims 4 and 11] using a charger controller to receive the desired temperature values or error values derived from the desired temperature values, to generate a pulse width modulated (PWM) charge current command based on the desired temperature values or error values, and to deliver the PWM charge current command to the charger.
2. The method of Claim 1, further comprising determining a maximum charge current and wherein the adjusting step adjusts the charge current to values below the maximum charge current.  
3. The method of Claim 1, further comprising determining a minimum charge current and wherein the adjusting step adjusts the charge current to values above the minimum charge current.  
5. The control system of Claim 4 wherein the memory for storing desired temperature values is a look-up table that receives at least the state of charge of the battery and maps the state of charge of the battery to desired temperature values.  
6. The control system of Claim 4 wherein the memory for storing desired temperature values is a look-up table that receives at least the charge current from the battery and maps the charge current to desired temperature values.  
7. The control system of Claim 4 further comprising a temperature error calculator which determines temperature error values between the desired temperature values and actual temperature values from the battery, and wherein the charge controller receives the error values.  
8. The control system of Claim 4 wherein the battery heat values are based on actual battery temperatures.  
12. The method of Claim 11, further comprising storing a look up table that maps the battery's state of charge and the battery's charge current to the desired battery temperature values.  
13. The method of Claim 11 further comprising a temperature error calculator that calculates temperature error values representing differences between desired temperature values and actual battery temperature values, and wherein the charger controller receives the temperature error values.  
14. The method of Claim 11 wherein the battery heat values are based on actual battery temperatures.

van Schalkwijk discloses 
delivering a pulse-width modulated charge current to the battery [col. 4:20-46]; 
adjusting one or more of the following during charging such that the desired temperature profile is maintained: 
amplitude of charge current, duty cycle of charge current, phase between charge current and cooling control signal, amplitude of cooling control signal, and 
duty cycle of cooling control signal [col. 4:20-46].  
using a charger controller to receive the desired temperature values or error values derived from the desired temperature values, to generate a pulse width modulated (PWM) charge current command based on the desired temperature values or error values, and to deliver the PWM charge current command to the charger; 
measuring battery heat values from the battery [col. 4:20-46].
[claim 11] using a charger controller to receive the desired battery temperature values or a temperature error values based on the desired temperature values, to generate a pulse width modulated (PWM) charge current command based on the desired battery temperature values or the temperature error values, and to deliver the PWM charge current command to the charger [col. 4:20-46].
2. The method of Claim 1, further comprising determining a maximum charge current and wherein the adjusting step adjusts the charge current to values below the maximum charge current [col. 4:20-26 – the optimal charging rate includes the maximum or minimum safe rate of charge].  
3. The method of Claim 1, further comprising determining a minimum charge current and wherein the adjusting step adjusts the charge current to values above the minimum charge current [col. 4:20-26 – the optimal charging rate includes the maximum or minimum safe rate of charge].  
5. The control system of Claim 4 wherein the memory for storing desired temperature values is a look-up table that receives at least the state of charge of the battery and maps the state of charge of the battery to desired temperature values [col. 4:20-26 – van Schalkwijk discloses that the battery charging algorithm uses knowledge stored in a digital or analog fashion (look up table of predetermined values) for adjusting the PWM charging rate and also based on a at least voltage states (state of charge)].  
6. The control system of Claim 4 wherein the memory for storing desired temperature values is a look-up table that receives at least the charge current from the battery and maps the charge current to desired temperature values [col. 4:20-26 – van Schalkwijk discloses that the battery charging algorithm uses knowledge stored in a digital or analog fashion (look up table of predetermined values) for adjusting the PWM charging rate (based on temperature differences (errors) and also based on a at least voltage states (state of charge)].  
7. The control system of Claim 4 further comprising a temperature error calculator which determines temperature error values between the desired temperature values and actual temperature values from the battery, and wherein the charge controller receives the error values [col. 4:20-26 – van Schalkwijk discloses that the battery charging algorithm uses knowledge stored in a digital or analog fashion (look up table of predetermined values) for adjusting the PWM charging rate (based on temperature differences (errors) and also based on a at least voltage states (state of charge)].  
8. The control system of Claim 4 wherein the battery heat values are based on actual battery temperatures [col. 4:20-26 – van Schalkwijk discloses that the battery charging algorithm uses knowledge stored in a digital or analog fashion (look up table of predetermined values) for adjusting the PWM charging rate (based on temperature differences (errors) and also based on a at least voltage states (state of charge)].  
12. The method of Claim 11, further comprising storing a look up table that maps the battery's state of charge and the battery's charge current to the desired battery temperature values [col. 4:20-26 – van Schalkwijk discloses that the battery charging algorithm uses knowledge stored in a digital or analog fashion (look up table of predetermined values) for adjusting the PWM charging rate (based on temperature differences (errors) and also based on a at least voltage states (state of charge)].  
13. The method of Claim 11 further comprising a temperature error calculator that calculates temperature error values representing differences between desired temperature values and actual battery temperature values, and wherein the charger controller receives the temperature error values [col. 4:20-26 – van Schalkwijk discloses that the battery charging algorithm uses knowledge stored in a digital or analog fashion (look up table of predetermined values) for adjusting the PWM charging rate (based on temperature differences (errors) and also based on a at least voltage states (state of charge)].  
14. The method of Claim 11 wherein the battery heat values are based on actual battery temperatures [col. 4:20-26 – van Schalkwijk discloses that the battery charging algorithm uses knowledge stored in a digital or analog fashion (look up table of predetermined values) for adjusting the PWM charging rate (based on temperature differences (errors) and also based on a at least voltage states (state of charge)].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Kumar and van Schalkwijk because using a PWM charging current would add an additional safety mechanism to charging batteries by preventing battery temperatures from reaching values which are out of ranges and/or dangerous which would provide efficiency and safety [see van Schalkwijk, col. 4:20-46]

Claim(s) 9-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2020/0227801) in view of van Schalkwijk US Patent 7,227,336), and further in view of Owen (US 2021/0344064).

Kumar was cited on the Information Disclosure Statement received February 17, 2022.

As for claims 9-10, and 15-16, Kumar in view of van Schalkwijk discloses the invention substantially as claimed, including the methods, and control system of charging and cooling a battery as cited above in the rejection of claims 1-8, and 11-14.
Kumar in view of van Schalkwijk also disclose battery heat values/error values based on actual values and calculates heat errors (differences between actual and target values and a cooling system receives heat error values as cited above in claims 1-8 and 11-14.

Kumar in view of van Schalkwijk does not specifically disclose [claims 9-10 and 15-16] ohmic heat values.

Owen discloses ohmic heat values [paragraphs 0005, 0058, 0115].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Kumar in view of van Schalkwijk and Owen because one of ordinary skill in the art would seek to utilize inherent battery cell characteristics such as ohmic losses (heat values) within the battery and cooling system as claimed in order to provide additional parametric values of observation for the purpose of additional controls for charging and cooling which would further decrease chances of battery degradation or damage which could result from out of range temperatures [see Owen, paragraphs 0005-0006].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 14, 2022